Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

This SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is made as of this 22nd day
of August, 2008 (the “Effective Date”), by and between Koosharem Corp., a
California corporation d/b/a Select Staffing, located at 3820 State Street,
Santa Barbara, CA 93105 (“Koosharem”), Real Time Staffing Services, Inc., a
California corporation d/b/a Select Staffing, located at 3820 State Street,
Santa Barbara, CA 93105 (“Real Time” and together with Koosharem, “Select”) and
ClearPoint Resources, Inc., a Delaware corporation, located at 1600 Manor Drive,
Suite 110, Chalfont, PA 18914 (“CPR”). Select and CPR shall each be a “Party”
and shall collectively be the “Parties”.

B A C K G R O U N D

WHEREAS, Quantum Resource Corporation, a subsidiary of CPR (“Quantum”) and
Remedy Temporary Services, Inc., a subsidiary of Koosharem (“Remedy”) entered
into a certain Supplier Agreement, dated March 29, 2006 (the “Supplier
Agreement”);

WHEREAS, on April 8, 2008, Koosharem and CPR entered into (i) a certain License
Agreement (the “License Agreement”), and (ii) a certain Temporary Help Services
Subcontract (the “Subcontract Agreement”);

WHEREAS, on (i) April 16, 2008, Select, in an email from Stephen Biersmith, made
certain allegations with respect to the Subcontract Agreement, (ii) June 3,
2008, Select, in a letter from Stephen Biersmith to Michael Traina, made certain
allegations regarding the iLabor Network and the License Agreement and the
Subcontract Agreement, (iii) July 29, 2008, Select filed a lawsuit in the
Superior Court of California (County of Santa Barbara; Case #1301875) claiming
that, among other things, CPR owed Select $902,967.58 (the “Initial Complaint”),
and (iv) August 1, 2008, Select amended the Initial Complaint to, among other
things, increase the amount alleged to be owed to $1,033,210.22 (the “Amended
Complaint”) (collectively, (i), (ii), (iii) & (iv) are referred to as the
“Select Claims”);

WHEREAS, CPR claimed that Select failed to (i) pay $300,000 due under the
License Agreement, (ii) pay an additional $300,000 due under the Subcontract
Agreement, (iii) refund approximately $70,000 in payroll paid by CPR on behalf
of Select, and (iv) provide certain certifications required under the
Subcontract Agreement (collectively (i), (ii), (iii) & (iv) are referred to as
the “CPR Claims”);

WHEREAS, each party denies that it owes any obligation, or is liable in any
manner whatsoever, to the other parties; and

WHEREAS, in order to avoid the expense, inconvenience, delay and uncertainty of
litigation relating to the Select Claims and CPR Claims, CPR and Select desire
to settle the Select Claims and CPR Claims and all other claims by entering into
this Agreement and by performing the undertakings, and making payment, as set
forth in this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises and the covenants,
promises and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, CPR
and Select, intending to be legally bound hereby, agree as follows:

1. Release by Select. For good and valuable consideration, receipt of which is
hereby acknowledged by Select, and intending to be legally bound, Select and its
subsidiaries, parents and affiliates and its and their respective directors,
officers, shareholders, employees, partners, agents, representatives, successors
and assigns (the “Select Releasing Parties”), hereby release, remise and forever
discharge CPR and its subsidiaries, parents and affiliates and its and their
respective directors, officers, shareholders, employees, partners, agents,
representatives, successors and assigns (the “CPR Released Parties”), from any
and all claims, damages, losses, injuries, suits, debts, liabilities, sums of
money, accounts, covenants, controversies, demands, actions, rights and causes
of action of whatever kind or nature, at law or in equity, known or unknown,
asserted or unasserted, suspected or unsuspected, foreseen or unforeseen,
anticipated or unanticipated, accrued or unaccrued, made, brought, or which
could have been made or brought, that the Select Releasing Parties may have had
or may presently have, against the CPR Released Parties including but not
limited to, all Select Claims and any and all claims arising out of or relating
to the Supplier Agreement, the License Agreement and/or the Subcontract
Agreement.

2. Release by CPR. For good and valuable consideration, receipt of which is
hereby acknowledged by CPR, and intending to be legally bound, CPR and its
subsidiaries, parents and affiliates and its and their respective directors,
officers, shareholders, employees, partners, agents, representatives, successors
and assigns (the “CPR Releasing Parties” and together with the Select Releasing
Parties, the “Releasing Parties”), hereby release, remise and forever discharge
Select and its subsidiaries, parents and affiliates and its and their respective
directors, officers, shareholders, employees, partners, agents, representatives,
successors and assigns (the “Select Released Parties” and together with the CPR
Released Parties, the “Released Parties”), from any and all claims, damages,
losses, injuries, suits, debts, liabilities, sums of money, accounts, covenants,
controversies, demands, actions, rights and causes of action of whatever kind or
nature, at law or in equity, known or unknown, asserted or unasserted, suspected
or unsuspected, foreseen or unforeseen, anticipated or unanticipated, accrued or
unaccrued, made, brought, or which could have been made or brought, that the CPR
Releasing Parties may have had or may presently have, against the Select
Released Parties including but not limited to, all CPR Claims and any and all
claims arising out of or relating to the Supplier Agreement, the License
Agreement and/or the Subcontract Agreement.

3. Waiver of California Civil Code § l542. The Select Releasing Parties having
been informed and having read the provisions of California Civil Code (“Civil
Code”) § 1542, knowingly and intentionally waives any protections afforded to
themselves by Civil Code § 1542 (or any similar statute), which provides as
follows:

 

2



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

This Agreement is intended to cover all claims or possible claims arising out of
or related to those matters referred to in the foregoing release, whether such
claims or possible claims are known, unknown or hereafter discovered or
ascertained, and the provisions of § 1542 of the Civil Code (or any similar
statute) are hereby expressly waived.

4. Additional Agreements. The Parties further agree as follows:

a. CPR shall retain the $900,000 paid to it under the License Agreement;

b. CPR shall retain all Select (and its subsidiaries’ and affiliates’) monies
received as of the Effective Date from all accounts, except for Philip Morris.
With respect to Philip Morris, CPR shall retain all monies due to Select and/or
Remedy (and any of their subsidiaries or affiliates) from Philip Morris up
through and including the week ending August 3, 2008; all other monies due to
Select and/or Remedy (and any of their subsidiaries or affiliates) from Philip
Morris for which CPR has received payments from Philip Morris shall be paid to
Select within five (5) days of the full execution of this Agreement and all
exhibits;

c. The Parties shall, simultaneous with the execution of this Agreement, execute
the First Amendment to Temporary Help Services Subcontract, a copy of which is
attached hereto as Exhibit A (the “First Amendment”);

d. Within three (3) business days of the Effective Date, Select shall file the
appropriate paperwork in the Superior Court of California to dismiss the Initial
Complaint and Amended Complaint with prejudice; and

e. The License Agreement is hereby terminated in its entirety and shall no
longer have any effect.

5. Covenant Not to File. The Releasing Parties hereby covenant and agree never
to commence an action, or to prosecute any legal action or any other proceedings
against the Released Parties, arising from or based in whole or in part upon the
claims, damages, losses, injuries, suits, debts, liabilities, sums of money,
accounts, covenants, controversies, demands, actions, rights and causes of
action of whatever kind or nature, at law or in equity, released in this
Agreement, except as such may relate to the parties’ obligations hereunder.

6. Representations and Warranties. Each Party represents and warrants to the
other Parties that it has not assigned or transferred, in whole or in part, any
claim, right, demand or cause of action which it may now have or may have had or
claim to have, of whatever kind or nature, against the other Parties, to any
other person, corporation or other entity in any manner, including but not
limited to assignment or transfer by subrogation or by operation of law.

 

3



--------------------------------------------------------------------------------

7. Settlement of Disputed Claims. This Agreement is entered into as a compromise
of disputed claims. Nothing herein shall be construed as an admission of any
liability whatsoever, or of any allegation made, or which could have been made,
and any and all liability is hereby expressly denied.

8. Entire Agreement; Amendment. This Agreement together with the First Amendment
embody the entire understanding of the Parties relating to the subject matter
hereof, and supersede all prior and/or contemporaneous understandings and
agreements among the parties, written or oral. No modification or amendment of
this Agreement shall be valid or binding unless such modification or amendment
is in writing and is signed by each of the Parties.

9. Successors and Assigns. All of the terms, provisions and conditions of this
Agreement shall be binding upon and inure to the benefit of the Parties and all
who or which succeed to such Parties’ respective interests.

10. Injunctive Relief. Each Party hereby acknowledges that damages at law may be
an inadequate remedy for a breach of any of the obligations and restrictions set
forth in this Agreement. Accordingly, each Party shall be entitled to seek
injunctive relief with respect to any such breach or threatened breach without
the posting of any bond or other security. The rights set forth in this
Section 10 shall be in addition to any other rights or remedies which any Party
may have available to it hereunder, at law or in equity.

11. Opportunity to Consult. Each of the Parties hereto represents and warrants
that is has exercised its judgment in deciding to execute this Agreement and
that its decision to do so is not predicated or influenced by any written or
oral declarations or representations of any other person, corporation or other
entity except as expressly stated herein. Each Party represents and warrants
that it has executed and entered into this Agreement with and upon the advice of
counsel (or that it has had a full opportunity to consult with counsel) and has
executed and entered into this Agreement voluntarily with full knowledge of its
significance and legal effect.

12. Notice. All notices, requests, demands, payments and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given on receipt if delivered personally, two
days after being sent by a nationally recognized overnight carrier, or three
days after being mailed by certified mail, postage prepaid, return receipt
requested. Refusal to accept any notice given under this Section 12, shall be
deemed receipt. Notices shall be sent to the following addresses or to such
other address as a Party may specify in a notice pursuant to this Section 12:

If to SELECT:

Select Staffing

3820 State Street

Santa Barbara, CA 93105

Attn: Steve Sorensen

With a Copy to:

 

4



--------------------------------------------------------------------------------

Select Staffing

3820 State Street

Santa Barbara, CA 93105

Attn: General Counsel

If to COMPANY:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont,PA 18914

Attn: Michael Traina, CEO

With a Copy to:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Attn: General Counsel

13. Governing Law. The laws of the Commonwealth of Pennsylvania shall govern
this Agreement, without giving effect to any provisions concerning conflicts of
law or choice of law or which Party drafted this Agreement. Any legal action or
proceeding arising out of or in connection with this Agreement shall be brought
in either the courts of Pennsylvania or California, and the Parties accept the
co-exclusive jurisdiction of such courts.

14. Counterparts. This Agreement may be executed in counterpart copies, each of
which shall be deemed to be an original document, and all of which shall
together be deemed to constitute a single document.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
and Release as of the date first above written.

 

CPR: CLEARPOINT RESOURCES, INC. By:  

/s/ Mike Traina

Name:   Mike Traina Title:   CEO KOOSHAREM: KOOSHAREM CORP. D/B/A SELECT
STAFFING By:  

/s/ Paul J. Sorensen

Name:   Paul J. Sorensen Title:   President REAL TIME: REAL TIME STAFFING
SERVICES, INC. By:  

/s/ Stephen Biersmith

Name:   Stephen Biersmith Title:   Vice President and General Counsel

 

6